Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 1 of 27 Page|D: 1287

 

In The Matter ()f:
INDECS CORP., et al. v.
CLA[MDOC, LLC

 

BENJAMIN C. KRAMBECK
May 31, 201 7

 

 

Geftman Reportz`ng ASSOciaz‘es
Registered Professz`onal Reporters
Certl`fled Court Reporters (NJ)

610-608-1040 610- 747-0412fax
karynrpr@comcast. net

]_\/_‘.'-' ".J-Sr *.‘ "® '.v‘"'.“ ,'Vr:." ._nL¢--x

 

 

 

 

 

 

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 2 of 27 Page|D: 1288

BENJAM|N C. KRAMBECK 21

 

1 me he was going to screw me over.
2 Q. When did you terminate the
3 relationship between Claim DOC and Needham

4 Business Consultants?

5 A. 1 believe it was September 27th of
6 2015.
7 Q. When did you stop paying Needham

8 Business Consultants from Claim DOC?

9 A. 1 still have, l'm still paying them.
10 Q. Did you pay Needham Business

11 Consultants under its contract with Claim DOC
12 in October 2015?

13 A. l do not recall.

14 Q. Do you recall at what date you

15 stopped paying Needham Business Consultants
16 from its original contract with Claim DOC?

17 A. No.

18 Q. Did you pay Needham Business

19 Consultants in January 2016 from Claim DOC?
20 A. 1 don't recall.

21 Q. Did Claim DOC pay Needham Business
22 Consultants in February 2016?

23 A. I do not recall.

24 Q. Was David Fishbone allowed to

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 3 of 27 Page|D: 1289

BENJAM|N C. KRAMBECK 22

 

1 compete with Claim DOC?

2 A, 1 believe per the consulting

3 agreement, 1 do not -- oh, wait. Under which
4 document?

5 Q. The Needham Business Consulting and

6 David Fishbone agreement with Claim DOC.

7 A. So not the settlement agreement.

8 Q. Correct.

9 A. 1n the original consulting agreement
10 1 believe he was allowed to compete. 1n the

11 settlement agreement he was not allowed to

12 compete for my specific clients listed in the
13 settlement agreement.

14 Q. And the settlement agreement listed

15 client of yours.

16 A. Correct.
17 Q. And what do you mean by "clients"?
18 A. There was multiple clients in the

19 agreement if 1 recall correctly.
20 Q. But these would have been entities

21 with whom Claim DOC had contracts, correct?

22 MS. RODRIGUEZ: Objection to
23 form.
24 You can answer.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 4 of 27 Page|D: 1290

BENJAM|N C. KRAMBECK 23

 

1 A. Yes.
2 BY MR. O'CONNELL:
3 Q. When did you learn that Tom Knox

4 might open a competitor to Claim DOC?

5 A. Approximately November of 2015.
6 Q. How did you learn that?
7 A. 1 was on the phone with George Awad

8 and Tom and we were, they were informing me

9 that they were looking to possibly purchase

10 ISNT.

11 Q. Was ISNT a competitor of Claim DOC?
12 A. No, they were a vendor at one point.
13 Q. How did they inform you that they

14 would be competing with Claim DOC?

15 A. They did not inform me specifically

16 that they would be competing with Claim DOC.

17 Q. Did you infer from their intended

18 purchase of ISNT that they would compete with
19 Claim DOC?

20 A. As we were still in discussions

21 about potentially a joint venture, 1 was not

22 made aware that they would be competing with

23 Claim DOC directly.

24 Q. What was the joint venture?

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 5 of 27 Page|D: 1291

BENJAM|N C. KRAMBECK 63

 

1 1NDECS, correct?

2 A. 1 believe the date was July 2nd, so
3 it wasn't quite there yet, but, yes, about

4 that time.

5 Q. Did Claim DOC send a termination

6 letter to Wirerope Works on May 11th, 2016?
7 A. On or about that time, yes.

8 Q. So this was more than a month after
9 that letter, correct?

10 A. Correct.

11 Q. And you said earlier today that this
12 is part of your basis for believing that

13 David Fishbone violated the Settlement Term
14 Sheet, correct?

15 A. Part of the belief, yes.

16 Q. Do you know when Claim Watcher

17 signed up Wirerope Works?

18 A. Their effective date was June lst.
19 Do 1 know when they made the

20 decision to move? 1t was in May.

21 Q. Do you know when in May?
22 A. On or about May 9th. Or prior to
23 May 9th, internal discussions. 1 was on the

24 phone with Harold and Lamar where they were

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 6 of 27 Page|D: 1292

BENJAM|N C. KRAMBECK 73

 

1 A. Yes.

2 Q. And it is between INDECS and Claim

3 Watcher according to the first paragraph,

4 correct?

5 A. Correct.

6 Q. 1f you go to the last page of this
7 document, it is signed by Mike Shine and Tom
8 Knox, correct?

9 A. Yes.
10 Q. And the date from Mike Shine's

11 signature is May 13th, 2016, correct?

12 A. Correct.

13 Q. That is after May 11th, 2016?

14 A. Correct. So the joinder -- okay.
15 MR. O'CONNELL: 1'd like tO

16 mark this document Krambeck-13.

17 (Exhibit Krambeck~13 is marked
18 for identification.)

19 MS. RODRIGUEZ: 1'd just like
20 to note for the record that Krambeck~12 and
21 Krambeck-13 are documents that apparently

22 were in the production from yesterday

23 afternoon and they're not documents that

24 counsel has had the opportunity to even look

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 7 of 27 Page|D: 1293

BENJAIV||N C. KRAMBECK 74

 

1 at before.

2 With that, go ahead.

3 BY MR. O'CONNELL:

4 Q. Mr. Krambeck, have you seen the

5 document that's been marked Krambeck-13

6 before?

7 A. No.

8 Q. Does this document say that it's the
9 Meeting Minutes from January 11th, 2016?

10 A. Yes.

11 Q. Does this document say that or give
12 a list of people who were present for the

13 meeting?

14 A. Correct.

15 Q. Does this document list Lamar

16 Richards and Harold Kropp of Wirerope Works?
17 A. Yes.

18 Q. And Roger Gilliland, Donna Fuller
19 and Marybeth Carpenter also work for Wirerope
20 Works?

21 A. Yes.

22 Q. And does this document list persons
23 who are present for 1NDECS?

24 A. Yes.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 8 of 27 Page|D: 1294

BENJAM|N C. KRAMBECK 75

 

1 Q. Mike Shine and David Fishbone were
2 there for INDECS, correct?

3 A. Yes.

4 Q. And January 11th, 2016 was after you
5 terminated David Fishbone, correct?

6 A. Correct.

7 Q. And it was before the settlement

8 conference before Judge Strawbridge, correct?
9 A. That's correct.

10 MS. RODRIGUEZ: Let me just
11 note that there are two dates on the top of
12 the document; one is January 11th, '16 and
13 one is January 11th, 2015.

14 BY MR. O'CONNELL:

15 Q. The first section of the body of

16 this document is Announcements, correct?

17 A. Um-hm.

18 Q. And does it say that there's a new
19 INDECS product announcement "Claim Watcher"?
20 A. Yes.

21 Q. And does it describe Claim Watcher
22 as "provides same service as Claim DOC,"

23 correct?

24 A. Yes.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-CV-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 9 of 27 Page|D: 1295

BENJAM|N C. KRAMBECK 7 6

 

1 Q. So if a meeting actually took place

2 between Wirerope Works and 1NDECS in January
3 2016 and this agenda was provided to all

4 parties who say they were present or who were
5 listed as present, would all of those persons
6 know about Claim Watcher?

7 MS. RODRIGUEZ: ObjectiOn.

8 He has no way of knowing who knows about

9 Claim Watcher.

10 The document speaks for

11 itself.

12 A. The document speaks for itself.

13 BY MR. O'CONNELL:

14 Q. So if you saw this document yourself
15 on January 11th, 2016 you would be aware of

16 Claim Watcher, right?

17 MS. RODRIGUEZ: Objection.
18 You can answer.
19 A. 1f 1 saw this document 1 would see

20 the name; however, 1 would not know what that
21 is.

22 BY MR. O'CONNELL:

23 Q. So the fact that the name is

24 immediately followed by "provides same

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 10 of 27 Page|D: 1296

BENJAM|N C. KRAMBECK 77

 

1 service as Claim DOC but managed and operated
2 by INDECS," wouldn't help you understand what
3 Claim Watcher is?

4 MS. RODRIGUEZ: ObjeCtiOh.

5 That wasn't his testimony.

6 BY MR. O'CONNELL:

7 Q. Would that description actually help
8 you understand what Claim Watcher is,

9 Mr. Krambeck?

10 A. Not with 100% certainty.

11 Q. Would it tell you that Claim Watcher
12 is a competitor of Claim DOC?

13 A. 1t would infer that.

14 Q. 1f Wirerope Works had a discussion
15 about Claim Watcher with 1NDECS in January

16 2016, wouldn't that explain why Wirerope

17 Works knew about Claim Watcher?

18 MS. RODRIGUEZ: Objection.

19 Hypothetical.

20 A. 1 would have no idea.

21 BY MR. O'CONNELL:

22 Q. You testified earlier today about a
23 conversation Roger Gilliland had in April

24 2016 where he misidentified Claim Watch --

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 11 of 27 Page|D: 1297

BENJAM|N C. KRAMBECK 78

 

1 Claim DOC as Claim Watcher.

2 A. See, you're even getting confused.
3 Q. Strike that. 1'11 reask the

4 guestion.

5 You testified earlier today
6 about a conversation that Roger Gilliland had
7 in which he confused Claim DOC and Claim

8 Watcher, correct?

9 A. That's correct.

10 Q. And when was that conversation

11 again?

12 A. April of 2016,

13 Q. So could Roger Gilliland have

14 learned about the existence of Claim Watcher
15 in January 2016?

16 MS. RODRIGUEZ: Objection.
17 A. 1 would have no idea.

18 BY MR. O'CONNELL:

19 Q. You've just been presented with the
20 Meeting Minutes from a meeting in January

21 2016 in which INDECS presented, or the

22 meeting minutes show that INDECS presented
23 Claim Watcher to Wirerope Works, correct?

24 A. Correct.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 12 of 27 Page|D: 1298

BENJAM|N C. KRAMBECK 79

 

1 Q. And Roger Gilliland works for

2 Wirerope Works, correct?

3 A. He did at that time. 1 do not know
4 if he does today.

5 Q. And Roger Gilliland is listed as

6 present for these meeting minutes, correct?

7 A. Yes.

8 Q. And minutes of a meeting are usually
9 taken after the meeting, correct?

10 MS. RODRIGUEZ: Objection.

11 A. Were these produced yesterday? We
12 have no way of knowing.

13 1s there a way to evaluate
14 when this document was produced? Because if
15 it was a Microsoft Word document or something
16 like that where the actual date would be on
17 there and the actual author would be on

18 there, that would be something that perhaps
19 we could comment upon.

20 BY MR. O'CONNELL:
21 Q. 1s it your understanding that

22 minutes are produced after meetings or before
23 meetings?

24 A. After.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 13 of 27 Page|D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

BENJAM|N C. KRAMBECK 1 2 2

21299

 

 

MR. O'CONNELL: Let's mark
this as 20.
(Exhibit Brambeck-20 is marked
for identification.)
BY MR. O'CONNELL:
Q. Are you familiar with the document
that's been marked Krambeck-ZO?
A. 1 am.
Q. 1s this a letter from you to

Wirerope Works --

A. Yes, it is.

Q. -- on Claim DOC letterhead?

A. Correct.

Q. On May 11th, 2016?

A. Correct.

Q. And what were the circumstances that

led to you writing this letter?

A. The previous day Harold and Lamar
informed me that we were terminated.

Q. Who is "we"?

A. Benefits Captive Re and Claim DOC
for the upcoming plan year starting June lst.

Q. Did that rescind your broker of

record?

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 14 of 27 Page|D: 1300

BENJAM|N C. KRAMBECK 12 3

 

1 A. 1 don't know what they did with the

2 broker of record or who they assigned as the

3 broker of record.

4 Q. So in this letter you identified

5 certain services that continue past the, past
6 the date of this letter until July 2nd, 2016,
7 correct?

8 A. Correct.

9 Q. And those services are balance bill

10 defense, correct?

11 A. Correct. 1t's itemized, number one,
12 balance bill defense until July 2nd,

13 Q. And then responding to referred

14 appeals?

15 A. Stemming from a preferred health

16 benefit claim No. 2, yes.

17 Q. And then auditing services, correct?
18 A. With dates of service prior to July
19 2, yes.

20 Q. So in this document you don't assert

21 that Claim DOC's obligation to perform
22 balance bill defense is discretionary,
23 correct?

24 MS. RODRIGUEZ: ObjeCtiOn.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 15 of 27 Page|D: 1301

 

BENJAM|N C. KRAMBECK 12 4
1 You can answer.
2 A. 1 did not assert that balance bill

3 defense was discretionary.

4 BY MR. O'CONNELL:

5 Q. And then at the bottom of the page
6 you indicate that after July 2nd, 2016 you

7 will no longer provide balance bill

8 representation, correct?

9 A. " -- we will continue to respond to
10 any referred health appeals beyond the date
11 of termination for those claims that were
12 audited pursuant to the agreement, even if
13 the appeal itself is served on us after the
14 date of termination." Appeals.

15 Q. But you say in this document that
16 you are not going to provide balance bill

17 representation,

18 A. After July 2nd.

19 Q. Or continue to represent any members
20 whose claims had arisen before -- excuse me,
21 "whose balance bill defenses had arisen

22 before the date of termination."
23 ls that correct?

24 A. That's what it says.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 16 of 27 Page|D: 1302

BENJAM|N C. KRAMBECK 12 5

 

1 MS. RODRIGUEZ: Objection.
2 BY MR. O'CONNELL:
3 Q. Do you recall what the response was

4 to this?

5 A. 1 do not.

6 Q. Do you recall if anyone --

7 A. 1'm pretty sure it was a lawsuit
8 though.

9 Q. Do you recall whether Mike Shine

10 e-mailed Claim DOC or sent a letter to Claim
11 DOC about letters that went out May 11th?

12 A. 1 recall correspondence as we

13 wrapped up; 1 don't recall a specific e-mail.
14 Q. Did you send a letter to Wirerope

15 Works that same day?

16 A. This was the letter,

17 Q. 1'm sorry. Did you send a letter to
18 INDECS that same day?

19 A. On or about that date.

20 Q. And did that letter also terminate
21 With INDECS?

22 A. Yes, 1 think so.

23 Q. Did your relationship with INDECS

24 get worse after these letters were sent?

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 17 of 27 Page|D: 1303

 

BENJAIV||N C. KRAMBECK 12 6
1 MS. RODRIGUEZ: Objection.
2 A. 1 don't know.

3 BY MR. O'CONNELL:

4 Q. Did you attempt to interfere in

5 INDECS's business after these letters were

6 sent?

7 MS. RODRIGUEZ: Objection to
8 the characterization, letters.

9 You can answer.

10 A. No.

ll BY MR. O'CONNELL:

12 Q. Did you attempt to interfere with

13 INDECS's customer service with Wirerope Works
14 after these letters were sent?

15 A. No.

16 MR. O'CONNELL: 1'd like this
17 marked Krambeck-21.

18 (Exhibit Krambeck-21 is marked
19 for identification.)

20 THE WITNESS: Sorry, this is
21 the first time 1'm seeing this.

22 BY MR. O'CONNELL:

23 Q. Were you aware that Claim DOC

24 directed Wirerope Works customer service

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 18 of 27 Page|D: 1304

BENJAM|N C. KRAMBECK 1 69

 

1 reference-based pricing before Wirerope Works
2 came to INDECS?

3 A. 1 don't know.

4 Q. On the first page of this e-mail Amy
5 Pellegrin says, "Hi, Mike. Could you please

6 confirm that INDECS is handling Wirerope

7 Works balance bills." Correct?
8 A. Um-hm. Yes.
9 Q. And this mail is from May 27th,

10 2016, correct?

11 A. That is correct.

12 Q. And that's during the 60-day

13 termination period, correct?

14 A. Yes.

15 Q. And this is prior to the June lst
16 renewal date for Wirerope Works, correct?
17 A. That's correct.

18 Q. So on May 11th, you sent an e~mail,
19 or you sent a letter to Wirerope Works

20 terminating the agreements, correct?

21 A. Yes.

22 Q. And you provided them 60 days'

23 notice, correct?

24 A. Well, we provided them until July

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 19 of 27 Page|D: 1305

 

BENJAMIN C. KRAMBECK 1 7 0
1 2nd.
2 Q. Right. And that's 60 days, correct?
3 MS. RODRIGUEZ: Objection.
4 A. The document stands for itself.

5 BY MR. O'CONNELL:
6 Q. Withdrawn.
7 You stated that would you

8 provide services until July 2nd, correct?

9 A. Correct. On balance bill defense,
10 yeah.
11 Q. You said would you provide balance

12 bill defense until July 2nd.

13 A. Well, whatever the document says is
14 what we said.

15 Q. So why did Claim DOC think that

16 1NDECS was going to take over Wirerope Works

17 balance bill defense?

18 A. 1 don't know. You would have to ask
19 Amy.

20 Q. Amy worked for you, correct?

21 A. Correct. As do several other

22 people.

23 Q. So Amy would have gotten her

24 understanding of what to do at Claim DOC from

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 20 of 27 Page|D: 1306

BENJAM|N C. KRAMBECK 17 9

 

1 required to continue to defend balance bills

2 post termination?

3 A. 1 have no idea what Mike Shine

4 believed.

5 Q. Do you think he was referring to

6 balance bills when he said his understanding

7 was that you will continue to defend ad

8 infinitum?

9 A. 1 have no idea what he considered --
10 1 have no idea what he is referring to.

11 Q. So you don't think that e-mail

12 refers to balance bills.

13 MS. RODRIGUEZ: Asked and

14 answered.

15 You can answer.

16 A. My answer will stand. 1 don't know

17 what he's referring to specifically. 1 don't
18 know what he believed or thought or felt when
19 he read this or 1 don't know what he

20 understood.

21 MR. O'CONNELL: 1'd like this
22 document to be marked 28.

23 (Exhibit Brambeck-28 is marked

24 for identification.)

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 21 of 27 Page|D: 1307

BENJAM|N C. KRAMBECK 1 8 0

 

1 BY MR. O'CONNELL:

2 Q. Are you familiar with this document,
3 Mr. Krambeck?

4 A. No.

5 Q. Really? You've never seen this

6 before?

7 A. 1'm not saying that. 1'm saying 1'm
8 looking at it for the first time in who knows

9 how long, so....

10 Q. Mr. Krambeck, is this an assignment?
11 A. A claim for damages.

12 Q. Did you execute this agreement?

13 A. Yes, 1 did.

14 Q. Did you execute it for BCR?

15 A. Um-hm.

16 Q. Did you execute it for Claim DOC?

17 A. Yes, 1 did for both companies.

18 Q. Did you execute it after this

19 litigation began?

20 A. 1 don't recall. 1 believe so.
21 Q. Does it specifically list claims
22 assigned in the middle of the page?

23 A. 1t does.

24 Q. 1'd like you to go back to

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 22 of 27 Page|D: 1308

 

BENJAM|N C. KRAMBECK 18 6
1 proposal. We present their proposal to our
2 client.
3 MR. O'CONNELL: 1'd like this
4 marked 30.
5 (Exhibit Krambeck-30 is marked

6 for identification.)

7 BY MR. O'CONNELL:

8 Q. Mr. Krambeck, is the document that's
9 been marked Krambeck-30 payments to BCR for
10 its brokerage fees?

11 A. Correct.

12 Q. These are on the Wirerope Works

13 account?

14 A. Yes.

15 Q. And in this lawsuit you're asking
16 for continued monthly fees from Wirerope

17 Works to BCR as damages, correct?

18 A. Correct.

19 Q. 1'd like you to look at Krambeck-ll
20 on Page 29.

21 A. Okay.

22 Q. Does paragraph 100 of this document
23 refer to BCR's reasonable expectations?

24 MS. RODRIGUEZ: Paragraph?

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 23 of 27 Page|D: 1309

BENJAM|N C. KRAMBECK 1 8 7

 

1 A. 100. Correct.

2 BY MR. O'CONNELL:

3 Q. And BCR's reasonable expectations
4 were that it would continue to receive

5 monthly payments, correct?

6 A. Correct.

7 Q. 1n approximately the same amounts

8 that it did the year before, correct?

9 A. Correct.
10 MS. RODRIGUEZ: Objection.
11 A. What it says here, during the prior

12 two plan years.

13 BY MR. O'CONNELL:

14 Q. So what you're asking for in damages
15 is the same monthly fees you had received

16 when you were the broker of record, correct?
17 A. That's correct.

18 Q. And usually you would receive those
19 fees when the client came on board with your
20 plan, right?

21 A. And stayed. As long as they stayed,
22 we would be owed.

23 Q. And Wirerope Works terminated with

24 you,

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 24 of 27 Page|D: 1310

BENJAM|N C. KRAMBECK 1 8 8

 

1 A. They did.

2 Q. Has any other client paid you that

3 monthly fee after terminating?

4 A. 1f they changed their plan, no. 1f
5 they changed their plan structure, no.

6 Q. Do you know if Wirerope moved to

7 another broker?

8 A. 1 have no idea.

9 Q. Did you expect Wirerope to offer its
10 health care plan to its employees going past
11 2016?

12 A. Did 1 expect? Do 1 expect that they
13 did? Could you read that again? 1'm sorry,

14 please say that again.

15 (The court reporter read back
16 the following guestion:

17 "Q. Did you expect Wirerope to
18 offer its health care plan to its

19 employees going past 2016")

20 A. 1 was given no information which

21 would give me another idea, so 1 would expect
22 that.
23 MR. O'CONNELL: Let's mark

24 this as Krambeck-31.

 

 

 

Geftman Reporting Associates
610-608-1040

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 25 of 27 Page|D: 1311

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mike Shine
July 14, 2017 1

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

INDECS CORP. and WIREROPE : NO.
WORKS, INC., : 16-4421(KM-JBC)

Plaintiff(s),
vs.
CLAIM DOC, LLC,

Defendant(s).

Friday, July 14, 2017

Oral deposition of MIKE SHINE was taken
at the offices of Bochetto & Lentz, 1524 Locust
Street, Philadelphia, PA 19102, before Brittany
Everly, a Court Reporter and Notary Public of the
Commonwealth of Pennsylvania, on the above date,

commencing at 10:03 a.m.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 26 of 27 Page|D: 1312

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mike Shine
July 14, 2017 200

 

 

the subsequent year without change except for the
Claim Watcher change?

A Correct. Del had worked for HCS. So
1'm assuming that's how they got the HCS. But we
used them with other clients, too, because that
was another time before 1 got there. And they had
done a study on Envision, and PBMs are
transparent. 1 believe David did that and
suggested that they use Envision.

Q And how about Wirerope's providers for
the 2017/2018 year? Have they changed?

A Wirerope's providers? No. They are the
same people basically.

Q So the same vendors have carried over
from the initial contract in 2015/2016 except for
Claim --

A Well, Susquehanna Health has a contract
with Wirerope, not with Claim Doc or not with
Claim Watcher.

Q 1 understand, but --

A And there are other people that have a
contract with Claim Doc that they resend with
Claim Watcher, and then you have PHCS, which is a
physician-only network.

Q But as far as ~- so what's different?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 

Case 2:16-cv-O4421-K|\/|-.]BC Document 95 Filed 03/22/19 Page 27 of 27 Page|D: 1313

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mike Shine
July 14, 2017 201
Who is different?
A The Claim Watcher is different than
Claim Doc.
Q And that's the only difference from the

2015/'16 year to the 2017/'18 year?

A 1 believe so.

Q Do you recall, did David ever ask you to
print off information from 1NDECS such as audits?

Do you recall that?

A 1 don't recall that.

Q Do you recall David's --

A Well, 1 wouldn't have to if David would
have those. He was Claim -- he was Claim Doc.

Q Okay. But after Claim Doc, after

September 2015, before he was Claim Watcher, did
he ever ask you to print off audit information?

A We'd have -~ 1 don't know what you mean
by "print off audit information." We didn't have
anything in the system to print off.

Q So you didn't have any -- you didn't

have access to any of Claim Doc's audit review

information?
A They would send it to us in paper.
Q And you had it just in paper format?
A That's my understanding, yeah.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 

